GOODE, J.
(after stating the facts).
The notice of appeal is said to have been insufficient to confer jurisdiction on the circuit court for the reason that the action was by J. W. Teasdale & Go., a corporation; whereas the notice of appeal was entitled in the name of J. W. Teasdale, an individual. But the notice designated the justice of the peace from whose judgment the appeal was taken and gave the date on which the judgment was rendered and the amount of it. The statute says the notice shall state the fact that the appeal has been taken from the judgment therein specified. It has been held that the notice is good if it sufficiently specifies the judgment appealed from to identify it and inform the party who obtained the judgment that an appeal has been taken. [Munroe v. Herrington, 99 Mo. App. 288, 73 S. W. 221.] So it has been said that if on a fair and reasonable interpretation of the notice, it informs the other party that an appeal has been taken, it should not be held insufficient. [Igo v. Bradford, 110 Mo. App. 670, 85 S. W. 618.] It was possible for judgments to be rendered against the defendant by the same justice of the peace on the same day and for the same amounts in favor of both J. W. Teasdale, as an individual, and the plaintiff corporation, in separate cases. But this was so unlikely to happen, that the danger of the plaintiff being misied by such an incident is too improbable for us to hold the notice invalid on the ground that it might happen. Several cases are cited supposed to support the position that the notice was insufficient. [Tiffin v. Millington, 3 Mo. 419; McGinnis v. Taylor, 22 Mo. App. 513; Smith Drug Co. v. Hill, 61 Mo. App. 680; Stone v. Baer, 82 Mo. App. 339.] None of the notices passed on in those cases identified the judgment appealed from *587with the certainty the one before us did, and some of them misdescribed the judgment, as was pointed out in Holschen Coal Co. v. Railroad Co., 48 Mo. App. 578. In the authority last cited the notice was much less full than the present one is, but was held sufficient.
The judgment is affirmed.
All concur.